Citation Nr: 0924860	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-03 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided from July 20, 2003 to July 23, 
2003, at Mercy Medical Center in Redding, California, and 
Shasta Critical Care and Nephrology, Redding, California.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to September 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Northern California 
Health Care System.

A note in the file reveals that the Veteran did not appear 
for a March 2009 Travel Board hearing.

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has essentially asserted that he has not received 
a copy of the July 2004 statement of the case dealing with 
the issue on appeal.  While there is nothing in the claims 
file suggesting that the July 2004 statement of the case was 
returned to VA as undeliverable, the Board is unable to apply 
the principle of administrative regularity in this case.  In 
this regard, the Board notes that the address used by VA to 
mail the July 2004 statement of the case, specifically as to 
the house number, differs from the most recent address of 
record at that time, and currently, as used by VA to send 
correspondence to the Veteran in April 2005, June 2005, and 
January 2009.

The Board finds that the lack of receipt of the statement of 
the case in this appeal, if it occurred as the Veteran has 
contended, would clearly be significant.  Among other things, 
it appears that the Veteran has made arguments as to why he 
is not responsible for medical services he received from 
Mercy Hospital from July 17 to July 19, a time period that is 
not in dispute in this case.  Further, a preliminary review 
of the Veteran's arguments appear to reveal that he is in 
disagreement with some of the information contained in the 
July 2004 statement of the case's section concerning the 
summary of evidence and adjudicative actions taken.  

The Board also observes that the Veteran has not been 
provided with Veterans Claims Assistance Act of 2000 (VCAA) 
notice of what specific information and/or specific medical 
or lay evidence is necessary to substantiate his claim.

As for substantive matters, the Board notes that a question 
concerning the availability and feasibility of a VA facility 
during the time period in question has been raised by the 
evidence of record.  The record reflects that a finding has 
been made in this case that the Veteran was clinically stable 
for transfer to a VA facility on July 23, 2003.  The 
supporting clinical evidence/documents for this determination 
have not been cited, and do not appear to be of record.  
Also, the closely allied question of what steps were taken to 
transfer him to VA care, once stabilized, is also in need of 
further clarification.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative 
should be furnished a letter that 
notifies him of the evidence required for 
payment or reimbursement of the costs of 
unauthorized medical expenses incurred 
from July 20, 2003 to July 23, 2003, 
under both 38 U.S.C.A. § 1725 and 38 
U.S.C.A. § 1728.  Specifically, the 
Veteran should be informed as to the 
information and evidence necessary to 
substantiate his claim for medical 
expense payment/reimbursement, including 
which evidence, if any, the Veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.

2.  Obtain specific information regarding 
the geographic accessibility of the 
nearest VA medical facility to the Mercy 
Medical Center in Redding, California 
that would have been present in July 
2003.

The AOJ should then provide a statement 
for the record, to the extent possible, 
specifying the basis in the clinical 
record for the finding that the Veteran 
was stable for transfer to a VA facility 
on July 20, 2003, to include obtaining 
and associating with the record, a copy 
of such treatment record(s).  The AOJ 
must also describe the steps that were 
taken to transfer the Veteran for medical 
care following his being deemed stable 
for transfer on July 20, 2003.

3.  The AOJ should then readjudicate the 
issue of entitlement to payment or 
reimbursement for the cost of medical 
treatment provided from July 20, 2003 to 
July 23, 2003.  If the benefit sought is 
not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  In this regard, the AOJ must 
ensure that the supplemental statement of 
the case is sent to the veteran's 
accurate most recent address of record, 
to include the accurate house number.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





